DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 13-17, and 22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jeong et al. (US 20180024246 A1) hereinafter Jeong.
Regarding claim 1, Jeong teaches An optical system (Jeong: Fig. 4: Lidar Apparatus 400), comprising: 
a LIDAR chip that includes 
a switch configured to direct an outgoing LIDAR signal (Jeong: Optical Switch 1110 in paragraph 0334-0335 is shows that using the optical switch, different light paths may be chosen) to one of multiple different alternate waveguides (Jeong: Fig. 11A, paths of light output 611 shows that there are apparatuses that defines the paths of the light output); and 
a redirection component 
configured to receive the outgoing LIDAR signal from any one of the alternate waveguides (Jeong: Fig. 11B shows that the lens 540 receives beam exiting from optical switch 1110 in which the first beam steering unit 600 which includes the paths of light output 611 as shown in Fig. 11A, and paragraph 0331 shows that the first beam steering unit is the same as the optical switch) and 
configured to redirect the received outgoing LIDAR signal such that 
a direction that the outgoing LIDAR signal travels away from the redirection component changes in response to changes in the alternate waveguide from which the redirection component receives the outgoing LIDAR signal (Jeong: Fig. 11B shows that the beams going through the lens has different angle depending on where the beam was coming from, and as shown in Fig. 11B these beams are determined by the optical switch, showing that these beams are coming from different waveguides defined by different paths of light output 611).

Regarding claim 2, Jeong teaches The system of claim 1(In regards to the rejection made in claim 1), wherein the redirection component is configured such that the outgoing LIDAR signal travels away from the redirection component in a different direction when the redirection component receives the outgoing LIDAR signal from different alternate waveguides (Jeong: Fig. 11B shows that depending on the light path, the angle of the beam is different).

Regarding claim 3, Jeong teaches The system of claim 1(In regards to the rejection made in claim 1), wherein the redirection component is configured such that the outgoing LIDAR signal travels away from the redirection component at a different transmission angle when the redirection component receives the outgoing LIDAR signal from different alternate waveguides, the transmission angle being measured relative to the redirection component (Jeong: Fig. 11B shows that depending on the light path, the angle of the beam is different).

Regarding claim 4, Jeong teaches The system of claim 1(In regards to the rejection made in claim 1), wherein none of the directions that the outgoing LIDAR signal travel away from the redirection component are parallel to one another (Jeong: Fig. 11B shows that depending on the light path, the angle of the beam is different).

Regarding claim 13, Jeong teaches The system of claim 1(In regards to the rejection made in claim 1), wherein the redirection component is a lens (Jeong: Fig. 11B shows that the lens 540 directs the beam).

Regarding claim 14, Jeong teaches The system of claim 13 (In regards to the rejection made in claim 13), wherein the alternate waveguides each terminates at a facet through which the outgoing LIDAR signals passes when directed to the facet (Jeong: The alternate waveguides indicated by the light path 611 in Fig. 11A, and as shown in Fig. 11A the alternate waveguides have an end).

Regarding claim 15, Jeong teaches The system of claim 14 (In regards to the rejection made in claim 14), wherein the lens is positioned to receive the outgoing LIDAR signal that passes through any one of the facets (Jeong: Fig. 11B shows that the lens 540 receives the beams from the optical switch 1110).

Regarding claim 16, Jeong teaches The system of claim 15 (In regards to the rejection made in claim 15), wherein an incident angle between the outgoing LIDAR signal and the lens is Jeong: Fig. 11B shows that the incident angle between the beam and the lens 540 is dependent on which path the beam was coming from, showing that the incident angle between the beam and the lens 540 is dependent on the alternate waveguide).

Regarding claim 17, Jeong teaches The system of claim 13 (In regards to the rejection made in claim 13), wherein the lens is stationary relative to the optical switch (Jeong: Fig. 11B shows that the lenses 540 are not moving relative to the beams, showing that it is not moving relative to the optical switch).

Regarding claim 22, Jeong teaches The system of claim 14 (In regards to the rejection made in claim 14), wherein a direction of propagation of the outgoing LIDAR signals at the facets of different alternate waveguides is different for different alternate waveguides (Jeong: Fig. 11B shows that the beams from each waveguide has a different angle, showing that the beams coming from each facet has a different direction of propagation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of  Sun et al. (US 20190317195 A1) hereinafter Sun.
Regarding claim 11, Jeong teaches The system of claim 1(In regards to the rejection made in claim 1).
Jeong fails to teach that the redirection component collimates the outgoing LIDAR signal such that the outgoing LIDAR signal is collimated as it travels away from the redirection component
Sun, however, teaches that the redirection component collimates the outgoing LIDAR signal such that the outgoing LIDAR signal is collimated as it travels away from the redirection component (Sun: Paragraph 0006 shows that a collimating lens may receive beams from an array of optical fiber and emit the laser beam).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the lens from Jeong with the collimating lens from . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of  Doylend et al. (US 20170184450 A1) hereinafter Doylend.
Regarding claim 12, Jeong teaches The system of claim 1(In regards to the rejection made in claim 1).
Jeong fails to teach that the redirection component focuses the outgoing LIDAR signal such that the outgoing LIDAR signal travels toward a focus as it travels away from the redirection component
Doylend, however, teaches that the redirection component focuses the outgoing LIDAR signal such that the outgoing LIDAR signal travels toward a focus as it travels away from the redirection component (Doylend: Paragraph 0118 shows that the lens that receives the emitted beam may focus the beam).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the lens from Jeong with the lens from Doylend. One of ordinary skill in the art would have been motivated to have the redirection component focus the outgoing LIDAR signal such that the outgoing LIDAR signal travels toward a focus as it travels away from the redirection component so that as described in paragraph 0058, the beam scatters less.

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Campbell et al. (US 20190107623 A1) hereinafter Campbell.
Regarding claim 18, Jeong teaches the system of claim 1(In regards to the rejection made in claim 1), wherein the change in the direction that the outgoing LIDAR signal travels away from the redirection component steers the outgoing LIDAR signal (In regards to the rejection made in claim 1).
Jeong does not teach that steering the beam is within a field of view.
However, It was well known in the art before the effective filing date of the application that steering a beam may result in steering a beam within the field of view. For example, Campbell Fig. 2 shows that even when beams are steered to different points, the field of regard is kept constant. Therefore, instead of changing the field of view when the beam is steered as shown in Jeong paragraph 0058 to change the depth as shown in Fig. 1B, it would been obvious to not change the field of regard so that the distance the field of regard moves changes.  One of ordinary skill in the art would have been motivated to keep the same field of view of the system even when the LIDAR signal’s direction changes so that energy usage is reduced by not having to recalculate the field of view.

Jeong: Paragraph 0263-0264 shows that the distance to the object is measured with FMCW).   

Regarding claim 20, the combination of Jeong and Campbell teaches The system of claim 19 (In regards to the rejection made in claim 19), wherein the outgoing LIDAR signal is steered in the field of view as a result of the electronics operating the switch so as to change the direction that the outgoing LIDAR signal travels away from the redirection component (Jeong: Paragraph 0335 shows that the processor 470 determines the path of the light, which then determines the direction in which the beam from the lens 540 shown in Fig. 11B).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Kim (US 20140169392 A1).
Regarding claim 21, Jeong teaches The system of claim 14 (In regards to the rejection made in claim 14),
Jeong fails to teach that the facets are positioned along an arced focal point line
Kim, however, teaches that the facets are positioned along an arced focal point line (Kim: Fig. 2A teaches organizing the ends of a waveguide in a convex shape).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the linear arrangement of the endings of the alternate waveguides shown in Jeong with the parabolic arrangement of the endings of the waveguide shown in Kim. One of ordinary skill in the art would have been motivated to have the facets positioned along an arced focal point line so that as described in paragraph 0054, the emission angles may be changed, which may make the cost of changing the optical system cheaper as instead of changing each of the alternate waveguides to change the emission angle, only the positions of the facets need to be changed when the overall emission angle of the optical system needs to be changed.

Prior arts cited but not applied
Unger et al. (US 5977538 A) teaches placing the ends of the optical fibers in a circle.

Welch et al. (US 20180095284 A1) teaches multiple waveguides with different angles.

Kim et al. (KR 20060086182 A) teaches multiple waveguides leading to different light angles.

Silny et al. (US 20120120382 A1) teaches multiple waveguides that ends in different directions.

Sun et al. (WO 2019196135 A1) teaches using a collimator for the beam emitted from an array of optical fibers.

Sandborn’s article on “FMCW Lidar: Scaling to the Chip-Level and Improving Phase-Noise-Limited Performance” teaches the principle of FMCW LIDAR.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645 

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645